Title: From Thomas Jefferson to Timothy Pickering, 3 September 1792
From: Jefferson, Thomas
To: Pickering, Timothy



Sir
Monticello Sep. 3. 1792.

Colo. Bell of Charlottesville called on me yesterday and informed me that he had recieved your appointment as postmaster at that station, which however he found himself obliged to decline accepting, on account of his frequent absences from home, rendered necessary by his commercial affairs. It was certainly impossible to have named a fitter person, if he would have undertaken it. In the event of his declining I do not know that it can be put into better hands than those of the present postmaster Mr. Millar. His vocation keeps him constantly in the house, his diligence has been such that I have never heard a single complaint against him, and the emoluments of the office are sufficiently sensible to him to excite a wish to keep it. The place and persons being so near to me (within two or three miles) I thought my testimony on the subject would not be unacceptable to you at such a distance as that you can only receive information through others. I am with great esteem Sir Your most obedient humble servt

Th: Jefferson

